 

 

 

 

 

 

 

a
DeafE 23-2
Vda A
a CASE Ao. 20- faoZ4 2 (E55)
a ‘ ~ — — , —_
le / Lt. 5S. LAME Rupla if MADE 6, CAA SEVbER SUV VERS) EIN
Qe LAWARE DIS 1 1C4 COeele7
\7. CAE? 0266S PLDERD! Cts tow mo
\SYY AA KING IAREL/, Lott Box 4& =
W442 JN CL ON, DE. l9EOA =
ZAK. 7% 702-S77?-E/ 70
=
LLCO TLE LV). Wl {LEDS Joh 5
| tj
PIVOTION COR BPLOOVIWIMENT 0f COUNSEL
e | L FRAY TALS CearRT Va ygoaiwl CLA 1tHAAMT

\CoOANSLE 402 Phk felltett WG FEBS S, 2 CAE
Ve 70 NEY, Meust, Cte, KANE P2401), OR NYS /A, (NE
| Y VOME Ja fIAY LO BAM FF ? RMEY,

SOT ORME Yo) faa tteel She hy STAAMGS Es Ltée ft, Jon éS.
ZZ fy, SEMT CLA LV1OAN) fA NO71 CE OF Ve? Mazak
iawn 000 SPE Ti MO, Cost P71pRKED 1-3- 2b, CECE CED
\\-42-2)) Hoste) By At a2 etAl JerT Chatmarl7s”
Cor 090 F714 EL, 794/d the R AED ClAtrANMI 7a JAKE

AK ae hE VCE P9600? CIAL E Fe MOS. EVE iy S¥aonwD

“A ARSDAY Cf EVERY 220V7A

| LY tuRofl 70 Aor MESS) La Vital S Ker, SLANG,

Ze HL, Jen Es. cé/., Ce

SRANS ACTION (ECE IT FimbSIAMIED /-/4-21@ 101 50:24)

VIND LNG M‘(REDO (EX M807 A “) OP VME, LF TAEY ARE
& VI2Y B77aRMEY LA This pA ble, AND FAAT E

ods LiKE 770/ FRANMSC RIS Fe FE Face Patt

 

 
2 oF y

CL:

VAP CL lt mMeS§,

2 AAVE KECEIVED Alo FRAN SCRIPTS ANNO
We AVSUER Fo" ARE Ysa tray A7TARNEY @, AND
i‘ —, agp _ —_— - _ >4/
(UNA A LoL VEFD /0 Doe Fe Vo cr

SA EMEL ORE 2 PRA VY FAS Cla ls 07 CHT
AALS pees er fol COUNSE/,

CERI fC ple CN {OATH 2PUSCSIVE

Z AEREOY CERIIEY THAT 9 JRUAE CAD CoRRFLI

Cupy Of JAF Fer tg | W4s SEM? Le AcE. LEGA!

01 Ee 7Ars Daléi2227-2!'  @wd) anwdénR
JAE PENAL Jy Cn LER fry £ DEC ALE (91
SAATE BILE S, L278, AND EX) BITS ARE FRMaE
\VAVD CohlRECA 4, CAD) Caer Fae

|\4.5. Bani hupley Judeké CAuURIE SEIbER SUV VER STEIN

DELAWARE DiS TR1CF COU mz. J. QHAEB BeCCS. FEDERAL
VPPELE NG, LVYY AN). SONNE SH pe LE/, LOCK Bax 8,
Ass Jr VE Zo, DE ,# 2 as

 

 
EXH (hy /
A

 

 

 
 

,
[oF/ LE: fAP-2/

Crst Ae, 20-lePyZ(L 59)
fb « “7 (Toten Eos w!
fAdHitlSts, STAN, ZEAL, Ton 5 LLP
JaakS Le OME
John VW, Laas
G/LG M0ATA pAhK ET Slaittl 127th Plo
2. LOR E 70S
UA Ln elon, DE. 19? E99 -E FOS (LecRiée / 7600)

Suter for Liz LAL KELELLAN

 

Ke! | £ Am Za AECEC PF of Vous 1- ¢-2¢, ‘Nols Ze
2 VWF WRIA Joan C1Atl CHAE Ll ANOS -lesV ED LY
V (MVE OL Ft @tlol Vor 7 C4 AMOS COC Zee,
ZAM A LAMNEN LERSC At, CegilA yla EX 2 COCO
\Z7 OPAL (NA LET ER, JZ WeualA Life All TOE
SPRAMSE Riyols V0 SAE S000 Wall (EET ING LE
Vou Lotell SEWD WE TA Er. SIRE Yet 777 PORN EY
LM Pf Pat S 10 TER, BGECLAUSE 2 NEED ANE. SIS. A
Low) ANDERS AND Pll ThE LLEA) bOAMWCUACL

ie

“hb AI Do Z NEED FO De Fer Yau §

#

   

 
 

<i, piSTR

 

2021MAR-3 PM 2: IF

“a « ot =_ ‘
SU DCE LAMARIE SEVObER SVEN SI ECM
DEA LSA LEE Di STR fal Couse7

 

TU, QRVEE E0668 FEOF RA Fett OG
GYY Ne Kine STREET Lock Kox 1F

Wil ween, DE. 19 07

SRC sites
SEE SE POSS

UDadaLbaee Da gh ie A ayy ala eegalyy fy fyoptpiattiaiy

7 =< e 9 oO 5 »
CASE Ko. 20-Yo 792 CC ss)

 
